     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, Carrington Mortgage Services, LLC
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   CARRINGTON MORTGAGE SERVICES,                     Case No.: 2:15-cv-00668-JCM-CWH
     LLC, a California limited liability company,
10
11                 Plaintiff,                          EX PARTE MOTION TO REMOVE
                                                       COUNSEL FROM CM/ECF SERVICE
12   vs.                                               LIST
13
     RLP MERCER VALLEY, LLC, an unknown
14   limited liability company; SHADOW SPRINGS
     COMMUNITY ASSOCIATION,
15
16                 Defendants.

17   RLP MERCER VALLEY, LLC,
18                 Counter-Claimant,
19
     vs.
20
     CARRINGTON MORTGAGE SERVICES,
21   LLC, a California Limited Liability Company,
22
               Counter-Defendant.
23   RLP MERCER VALLEY, LLC,
24
                   Cross-Claimant,
25
     vs.
26
27   SHADOW SPRINGS COMMUNITY
     ASSOCIATION, a Nevada domestic non-
28   profit Corporation; RED ROCK FINANCIAL



                                               Page 1 of 3
     SERVICES, LLC, a Delaware limited liability
 1
     company; DOES I through X; and ROE
 2   CORPORATIONS I through X, inclusive,

 3                  Cross-Defendants.
 4
 5
        EX PARTE MOTION TO REMOVE COUNSEL FROM CM/ECF SERVICE LIST
 6
            The undersigned counsel respectfully requests that Victoria L. Hightower, Esq., of
 7
 8   Wright, Finlay & Zak, LLP, is removed from the CM/ECF Service List in the above-captioned

 9   matter. This case was reassigned within Wright, Finlay & Zak, LLP, to Christina V. Miller, Esq.
10   Future filings should be served upon Christina V. Miller, Esq., of Wright Finlay & Zak. LLP. As
11
     a result, it is no longer necessary that Victoria L. Hightower, Esq. receive CM/ECF notice of the
12
     ongoing proceedings.
13
14          Accordingly, the undersigned counsel requests that Victoria L. Hightower, Esq. be

15   removed from the CM/ECF Service List in this matter.
16          DATED this 4th day of October, 2018.
17
18                                               WRIGHT, FINLAY & ZAK, LLP
19
                                                 /s/ Christina V. Miller
20                                               Dana Jonathon Nitz, Esq.
                                                 Nevada Bar No. 0050
21                                               Christina V. Miller, Esq.
                                                 Nevada Bar No. 12448
22
                                                 7785 W. Sahara Ave., Suite 200
23                                               Las Vegas, NV 89117
                                                 Attorneys for Plaintiff/Counter-Defendant,
24                                               Carrington Mortgage Services, LLC
25
26
                   Oct 05, 2018
27
28



                                               Page 2 of 3
                                   CERTIFICATE OF SERVICE
 1
 2          The undersigned, an employee of Wright, Finlay & Zak, LLP, hereby certifies that on the

 3   4th day of October, 2018, a true and correct copy of EX PARTE MOTION TO REMOVE
 4
     COUNSEL FROM CM/ECF SERVICE LIST was served electronically to all parties of
 5
     interest through the Court’s CM/ECF system as follows:
 6
 7   Elizabeth B. Lowell, Esq.
     Nevada Bar No. 8551
 8   PENGILLY LAW FIRM
     1995 Village Center Circle, Suite 190
 9   Las Vegas, NV 89134
10   Attorney for Shadow Springs Community Association

11
     Thomas Miskey, Esq.
12   Nevada Bar No. 13540
13   COOPER COONS, LTD.
     10655 Park Run Drive, Suite 130
14   Las Vegas, Nevada 89144
     Attorney for Defendant/Cross-Claimant,
15   RLP Mercer Valley, LLC
16
17   David R. Koch, Esq.
     Nevada Bar No. 8803
18
     KOCH & SCOW, LLC
19   11500 S. Eastern Avenue, Suite 210
     Henderson, Nevada 89052
20   Attorney for Cross-Defendant,
     Red Rock Financial Services, LLC
21
22
23                                                     _/s/ Tonya Sessions
                                                       An Employee of Wright Finlay & Zak
24
25
26
27
28



                                              Page 3 of 3
